Citation Nr: 1729335	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO. 13-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from September 21, 2010, to March 20, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Marine Corps from June 1968 to June 1971.
This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the San Diego, California, Regional Office (RO).

Effective March 2013, a total disability evaluation based on individual unemployability is in effect. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

On his September 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office. In July 2014, however, the Veteran indicated that he wished to withdraw his request for a hearing. The Board will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(e) (2016). 


FINDING OF FACT

During the period on appeal, the Veteran's PTSD has been shown to be manifested by no more than problems with his social environment, occupational problems, avoidance, auditory hallucinations, self-destructive and impulsive behavior, suicidal ideation, dissociative symptoms, somatic complaints, hostility, marijuana intoxication, mood lability, euphoria/dysphoria, cognitive impairment, impaired judgement, flashbacks, hallucinations, emotional numbness, inability to work, depression,  and reliance on his wife to take care of the house, do the shopping, handle finances, and communicate with friends and family.




CONCLUSIONS OF LAW

1. The criteria for an initial rating of 70 percent, since September 21, 2010, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 70 percent, since March 20, 2013, for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The Veteran's PTSD is presently evaluated as 50 percent which contemplates symptoms of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In a September 2010 lay statement the Veteran indicated that he has nightmares associated with his service in Vietnam. 

In November 2010, the Veteran was afforded a VA examination. The Veteran reported having nightmares, getting stressed and angry easily, being depressed, distrust of crowds, lack of social interaction, and past problems with supervisors and coworkers while working. The Veteran denied being hospitalized for psychiatric reasons. The Veteran indicated that he was arrested for alcohol-related problems after separation from the Marines but had been clean and sober for the preceding eight years. The examiner noted the Veteran is anxious, depressed, experiences recurrent recollections of traumatic events, and avoids stimuli that remind him of his traumatic experiences. The examiner also stated the Veteran experiences helplessness, horror, intense guilt, has trouble falling asleep and staying asleep, and feels angry and depressed. The examiner recorded the Veteran's appearance and hygiene as appropriate with an abnormal mood and affect, impaired impulse control, abnormal thought processes, no abstract thinking, and moderately impaired memory. The examiner indicated normal speech, normal communication, no delusions or hallucinations, no ritualistic obsessions, and intact judgement. The examiner opined that the Veteran has trouble establishing and maintaining work and social relationships, experiences a decrease in work efficiency, and has difficulty understanding two to three-step commands. The examiner concluded the Veteran is not a danger to others or himself.

In a December 2010 lay statement the Veteran reported that he dropped out of college after confrontations with some of the protesters. The Veteran indicated that he was severely depressed and attempted suicide multiple times, developed drug and alcohol dependencies, and suffers from nightmares. 

In another December 2010 lay statement the Veteran indicated that he has flashbacks to Vietnam, is startled by sudden noises, and has trouble with authority figures. 

A September 2012 VA treatment record noted the Veteran was receiving counselling for PTSD and rarely had nightmares. The Veteran was also noted to have no depression or memory loss but to have suicidal ideation, anxiety, mood problems, and sleep problems. 

In a December 2012 lay statement the Veteran reported that he had 50 different jobs over a 15 year period due to his PTSD. The Veteran also indicated that he could have continued working if it wasn't for his PTSD but was forced to retire in March 2005. The Veteran explained that he relies on his wife to take care of the house, do the shopping, handle finances, and communicate with friends and family.

In January 2013, a member of the Veteran's counseling group submitted a buddy statement. The buddy statement indicates the Veteran has trouble working with members of the group and will sometimes leave the group and go home due to an inability to cope with difficult or confrontational conversations. The buddy statement reports the Veteran struggles with anxiety, anger, avoidance, sleep disturbances, increased startle response, suicidal thoughts, relationship problems, and an inability to get along with others. The buddy statement also indicates the Veteran will occasionally remain isolated for months at a time because he is unable to go outside. The buddy statement reports the Veteran tears up when discussing experiences in Vietnam and his speech is sometimes slow or inaudible. 

In March 2013, the Veteran was afforded a VA examination. The Veteran reported an inability to concentrate, confusion with interrupted thoughts of the war, nightmares, anger, isolation, increased startle response, and suicidal and homicidal ideations. The Veteran noted going to bed a 10:00 PM and getting up at 7:00 AM with approximately four interruptions in his sleep per night. The Veteran also reported having nightmares six out of seven nights a week, waking up in a panic three out of seven nights a week, recurring dreams of being bombed, and taking naps three out of seven days a week. The Veteran also stated he is hypervigilant and does not trust anyone. The Veteran indicated that he did not feel depressed or suicidal at the time of the examination. The Veteran reported visiting the Vietnam Memorial, crying and feeling guilty about how he survived when so many others did not. The Veteran reported four arrests for driving while intoxicated and being court ordered to attend rehabilitative efforts three times. The examiner noted the Veteran had problems with his social environment, occupational problems, avoidance, auditory hallucinations, self-destructive and impulsive behavior, suicidal ideation, dissociative symptoms, somatic complaints, hostility, marijuana intoxication, mood lability, euphoria/dysphoria, cognitive impairment, and impaired judgement. The examiner noted that the Veteran's PTSD symptoms cause clinically significant distress and impairment in social, occupational, or other important areas of functioning.

In a July 2013 VA treatment record the Veteran self-reported that he has upsetting thoughts, nightmares, flashbacks, physical reactions when reminded of traumatic Vietnam events, avoidance, feels distant and emotionally numb, feelings of despair, trouble concentrating and an increased startle response.

In a September 2013 lay statement the Veteran indicated that he has a history of suicidal acts, thoughts of hunting others, hallucinations, flashbacks, problems with adequate hygiene, inability to remember his own name, inability to remember his wife's name, and grossly inappropriate behavior. The Veteran indicated that he is often told that he "takes things the wrong way," and has to leave the room when a confrontation or argument occurs. 

In another September 2013 lay statement the Veteran noted that he has been unable to work since March 2005 due to his service-connected PTSD.

In an October 2013 lay statement the Veteran indicated his belief that he was 100 percent disabled and unable to work due to his PTSD. The Veteran indicated that he does not like going to mental health treatment because it makes him upset and gives him anxiety. 

In a January 2014 lay statement the Veteran's wife reported that the Veteran's PTSD and hearing problems make it difficult for him to concentrate, impacts his relationship with her and others, and results in him becoming angry with other people.

In March 2014, the Veteran was afforded a VA examination. The Veteran reported going to bed around 10:30 PM but not falling asleep until 2:00 AM. The Veteran stated that he wakes up three to four times a night, has bad dreams four out of seven nights a week, wakes up confused and thinking he is in Vietnam, takes Vicodin twice a day, and hears his own voice in his head. The examiner noted occupational and social impairment in most areas, self-destructive and impulsive behavior, dissociative symptoms, hostility, social withdrawal, and avoidance. The examiner also noted a persistent negative emotional state, diminished interest in significant activities, depressed mood, anxiety, and panic attacks. The examiner did not note the presence of suicidal or homicidal ideation. 

During the entire period on appeal, since September 21, 2010, the Veteran's PTSD was characterized by no more than problems with his social environment, occupational problems, avoidance, auditory hallucinations, self-destructive and impulsive behavior, suicidal ideation, dissociative symptoms, somatic complaints, hostility, marijuana intoxication, mood lability, euphoria/dysphoria, cognitive impairment, impaired judgement, flashbacks, hallucinations, emotional numbness, inability to work, depression, reliance on his wife to take care of the house, do the shopping, handle finances, and communicate with friends and family. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted as the Veteran is not completely impaired, is able to attend group sessions, is not in constant danger of hurting himself or others, appeared with acceptable hygiene at VA examinations, could communicate normally, and had normal speech.

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Given the increased PTSD ratings above, the Veteran now meets the schedular criteria for TDIU beginning on September 21, 2010. 

The Veteran was granted TDIU in a May 2014 rating decision. The RO made the Veteran's TDIU effective on March 20, 2013, the date the Veteran was eligible for an increased rating due to a VA examination and resulting increased PTSD rating. The Board now grants a 70 percent rating for PTSD, effective September 21, 2010. As a result, the Veteran meets the schedular requirements for TDIU as of September 21, 2010.

ORDER

Effective September 21, 2010, a rating of 70 percent for PTSD is granted. 

Effective September 21, 2010, TDIU is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


